             Case 20-10343-LSS          Doc 1484-1       Filed 10/12/20      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                         )       Chapter 11
                                               )
BOY SCOUTS OF AMERICA AND                      )        Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                            )
                                               )       (Jointly Administered)
                                Debtors.       )
                                               )        Hearing Date: November 18, 2020 at 10:00 a.m.
                                               )        Obj. Deadline: October 26, 2020 at 4:00 p.m.

                                      NOTICE OF MOTION

         PLEASE TAKE NOTICE that, on October 12, 2020, Eric Pai, as administrator of the

Estate of Jarred Pai, a minor filed his Motion of Eric Pai, as Administrator of the Estate of Jarred

Pai for Relief from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code (the

“Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy

Court”).

         PLEASE TAKE FURTHER NOTICE that objections or responses to the Motion, if any,

must be made in writing, filed with the Bankruptcy Court, and served so as to actually be received

by the undersigned attorneys for the Debtor on or before October 26, 2020 at 4:00 p.m. (Eastern

Time).

         PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be held before

the Honorable Laurie Selber Silverstein at the Bankruptcy Court, 6th Floor, Courtroom 2, on

November 18, 2020 at 10:00 a.m.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 1484-1   Filed 10/12/20     Page 2 of 2




      PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE

MOTION ARE TIMELY FILED IN ACCORDANCE WITH THIS NOTICE, THE

BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION

WITHOUT FURTHER NOTICE OR HEARING.

Date: October 12, 2020              SULLIVAN · HAZELTINE · ALLINSON LLC
      Wilmington, DE

                                    /s/ William D. Sullivan
                                    William D. Sullivan (No. 2820)
                                    William A. Hazeltine (No. 3294)
                                    919 North Market Street, Suite 420
                                    Wilmington, DE 19801
                                    Tel: (302) 428-8191
                                    Fax: (302) 428-8195
                                    Email: bsullivan@sha-llc.com
                                            whazeltine@sha-llc.com

                                    Attorneys for Eric Pai, as administrator of
                                    the Estate of Jarred Pai, a minor




                                       2
